DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/06/2021 which amended claims 1, 4, 5, 8 and 21, cancelled claims 2-3, 6-7 and 10-20 and added new claims 22-35. Claims 1, 4-5, 8-9 and 21-35 are currently pending in the application for patent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hirai Yusuke (Reg No. L1334) on 03/02/2021.
The application has been amended as follows: 

5.	(Currently Amended) The light source system according to claim 1, further comprising a light homogenizing device,


wherein the light splitting device guides the second light and the third light to the light path and guides the first light to the light guiding device, wherein the first light is reflected by the light guiding device to the light splitting device and then is guided to the light path by the light splitting device; and wherein the light homogenizing device receives the first light, the second light and the third light from the light path according to a timing sequence and then homogenizes the first light, the second light and the third light.

27.	(Currently Amended) The light source system according to claim 22, further comprising a light homogenizing device, 
wherein the wavelength conversion device further comprises a third color light region configured to generate third light under excitation of the first light and to emit the third light to the light splitting device, wherein the third color light region, the first color 

wherein the light splitting device guides the second light and the third light to the light path and guides the first light to the light guiding device, wherein the first light is reflected by the light guiding device to the light splitting device and then is guided to the light path by the light splitting device; and 
wherein the light homogenizing device receives the first light, the second light and the third light from the light path according to a timing sequence and then homogenizes the first light, the second light and the third light.

31.	(Currently Amended) The projection system according to claim 30, wherein the light source system further comprises a light homogenizing device, 
wherein the wavelength conversion device further comprises a third color light region configured to generate third light under excitation of the first light and to emit the third light to the light splitting device, wherein the third color light region, the first color light region and the second color light region are alternately inserted into the outgoing path of the first light according to a timing sequence, and 

wherein the light splitting device guides the second light and the third light to the light path and guides the first light to the light guiding device, wherein the first light is reflected by the light guiding device to the light splitting device and then is guided to the light path by the light splitting device; and 
wherein the light homogenizing device receives the first light, the second light and the third light from the light path according to a timing sequence and then homogenizes the first light, the second light and the third light.

34. (Currently Amended) The projection system according to claim 33, wherein the light source system further comprises a light homogenizing device, 
wherein the wavelength conversion device further comprises a third color light region configured to generate third light under excitation of the first light and to emit the third light to the light splitting device, wherein the third color light region, the first color light region and the second color light region are alternately inserted into the outgoing path of the first light according to a timing sequence, and 

wherein the light splitting device guides the second light and the third light to the light path and guides the first light to the light guiding device, wherein the first light is 
wherein the light homogenizing device receives the first light, the second light and the third light from the light path according to a timing sequence and then homogenizes the first light, the second light and the third light.

Allowable Subject Matter
Claims 1, 4-5, 8-9 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 30, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the second light emitted by the second light source is converged by the light guiding device to the light splitting device which is provided, corresponding to an incident position of the second light emitted from the second light source, with a structure that allows the second light to pass through, and the second light emitted by the second light source transmits through the light splitting device and then is combined with the second light generated by the wavelength conversion device.
These limitations in combination with the other limitations of claims 1 and 30 renders the claims non-obvious over the prior art of record.
Regarding Claims 22 and 33, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the light guiding device is configured to reflect the first light to the light splitting device and to diffuse the first light 
These limitations in combination with the other limitations of claims 22 and 33 renders the claims non-obvious over the prior art of record.

Liao (US 2015/0362830) teaches a projection system (Figure 4) comprising a light source system (Figure 4; Light Source Module 100), a spatial light modulator (Figure 4; Light Valve 210) configured to modulate a light beam emitted from the light source system (Figure 4; Light Source Module 100) into image light carrying image information (see Paragraph [0038]; wherein the light valve 210 is configured to convert the illumination beam 60 into an image beam 70) and a projection lens (Figure 4; Projection Lens 220),
wherein the image light (Figure 4; Image Beam 70) is projected to a screen via the projection lens (see Figure 4 and Paragraph [0038]); and
wherein the light source system (Figure 4; Light Source Module 100) comprises:
a first light source (Figure 4; Light Source 110) configured to emit first light (see Figure 4; Paragraph [0039]; wherein the light source 110 is configured to provide a beam BL);
a light splitting device (Figure 4; Splitting Portion 431);
a wavelength conversion device (Figure 4; Wavelength Conversion Module 120) comprising at least a first color light region (Figure 2B; Wavelength Conversion Portion 121) and a second color light region (Figure 2B; Reflecting Portion 122) which are alternately inserted into an outgoing path of the first light (Figure 4; Beam BL) according 
a light guiding device (Figure 4; Wavelength Reflecting Portion 433),
wherein the light splitting device (Figure 4; Splitting Portion 431) is configured to guide the first light (Figure 4; Beam BL) to the light guiding device (see Figure 4 and Paragraph [0049]; wherein it is disclosed/depicted that the splitting portion 431 transmits beam BL to wavelength reflecting portion 433) and to guide the second light (Figure 4; Wavelength Conversion Beam R) to a light path (see Figure 4 and Paragraph [0049]; wherein it is disclosed/depicted that wavelength conversion beam R is reflected by splitting portion 431 to travel to the path corresponding to integration rod 150); 
the light guiding device (Figure 4; Wavelength Reflecting Portion 433) is configured to reflect the first light (Figure 4; Beam BL) to the light splitting device (see Figure 4; wherein beam BL is reflected by wavelength reflecting portion 433 to splitting 
In regards to claims 1 and 30, Liao does not expressly disclose a light compensation device configured to compensate the second light and comprising a second light source, wherein the second light source is configured to emit the second light, the second light emitted by the second light source is converged by the light guiding device to the light splitting device which is provided, corresponding to an incident position of the second light emitted from the second light source, with a structure that allows the second light to pass through, and the second light emitted by the second light source transmits through the light splitting device and then is combined with the second light generated by the wavelength conversion device.
In regards to claims 22 and 33, Liao does not expressly disclose the light guiding device is configured to reflect the first light to the light splitting device and to diffuse the first light so that the first light is diffused at a certain angle after being reflected by the light guiding device, nor does it appear to be a reasonable option available to perform a modification to Liao to achieve the aforementioned structure/function.
The dependent claims, claims 4, 5, 8, 9, 21, 23-29, 31-32 and 34-35, are likewise allowable by virtue of their dependency upon allowable independent claims 1, 22, 30 and 33.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/C.A.L/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882